



TO:
The Purchasers of Innovative Card Technologies, Inc., a Delaware corporation
(the “Company”), 8% Senior Secured Convertible Debentures and Warrants pursuant
to that certain Securities Purchase Agreement, dated as of January __, 2008 (the
“Purchase Agreement”), the Company and the purchasers signatory thereto



To Whom It May Concern:


Defined terms not otherwise defined in this letter agreement shall have the
meanings set forth in the Purchase Agreement. This agreement is given in
consideration of, and as a condition to enter into such Purchase Agreement and
is not revocable by me. This letter agreement will confirm my agreement to vote
all shares of Innovative Card Technologies, Inc., a Delaware corporation
(“INVC”) voting stock over which I have voting control in favor of any
resolution presented to the shareholders of INVC to approve a transaction or
series of transactions which could result in an aggregate issuance of the
Company’s common stock in excess of 19.99% as required by the rules of the
NASDAQ.
 





 
By:
_______________________________________
 
 
Name of Shareholder:
 
 
Shares Beneficial Ownership:

 
 